—Judgment of the Supreme Court, New York County (Richard B. Lowe, III, J.), rendered April 1, 1992, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to an indeterminate term of imprisonment of from 2 Vs to 7 years, unanimously affirmed.
In light of the apprehending officers’ knowledge of armed robberies committed in the vicinity by suspects fitting the general description of defendant and his companions, the officers entertained a reasonable suspicion that a crime was about to be committed (People v De Bour, 40 NY2d 210, 223). Defendant acted suspiciously in travelling an aimless path through the streets of lower Manhattan with two associates, scrutinizing Asian passersby. The observation of a gun in the waistband of one of defendant’s companions justified the officers’ suspicion that their physical safety was endangered so as to implicate the corollary statutory right to frisk the suspects for weapons (CPL 140.50 [3]; People v Benjamin, 51 NY2d 267, 271; compare, People v Howard, 50 NY2d 583, 590, cert denied 449 US 1023). Concur — Wallach, J. P., Ross, Rubin, Nardelli and Williams, JJ.